DETAILED ACTION

Status
This Office Action is in response to the application filed on November 19, 2019.  Claims 3 and 4 have been amended in a preliminary amendment prior to examination.  Therefore, claims 1-5 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Provisional Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of this application is patentably indistinct from Claim 1 of Application No. 15/573,019.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 15/573,019 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a fractional fund transfer and accumulation system which transfers a fund to a predetermined accumulation account from a fund account of a customer on the basis of rule information set in response to an input operation by the customer, and thereby accumulates a predetermined target amount of money.  Claim 1 of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure in the claims to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “target amount storage means for storing” in Independent Claim 1.
“fund calculation storage means for storing” in Independent Claim 1
“account information storage means for storing” in Independent Claim 1
“fund calculation means for calculating” in Independent Claim 1
“fund transfer instruction means for transmitting” in Independent Claim 1
“accumulated fund information generation means for generating” in Independent Claim 1 
“accumulated fund storage means for storing” in Independent 1.
“target amount achievement computation means for computing” in Independent Claim 1
“account information storage means receives and stores” in Dependent Claim 2.
“fund calculation means computes” in Dependent Claim 2.
“point value computation means for computing” in Dependent Claim 3.
“point value storage means for storing” in Dependent Claim 3.
“point value computations means computes” in Dependent Claim 3.
“purchase information storage means for storing” in Dependent Claim 4.
“purchase order processing means for performing” in Dependent Claim 4.
“offer transmission means for receiving” in Dependent Claim 5.
“point value storage means stores” in Dependent Claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the applicant specification as performing the claimed functions is found in Figure 2 of the applicant submitted drawings and [0014] of the applicant submitted specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-5 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below:

Step 1
Claims 1-5 are recited as a system configured to perform functions and are therefore drawn to machines.  As such, claims 1-5 are drawn to one of the statutory categories of invention.
Step 2A (Prong 1)
Claim 1 requires, in part, 
A fractional fund transfer and accumulation system which transfers, based on rule information set in accordance with an input operation of a customer, a fund from a fund account of the customer to a predetermined accumulation account to accumulate a predetermined target amount, the fractional fund transfer and accumulation system comprising: 
storing predetermined target amount information set in accordance with an input operation; 
storing predetermined fund calculation rule information set in accordance with an input operation; 
storing account information regarding the fund account of the customer;  
calculating, based on the fund calculation rule information, a transfer amount of a transfer fund to be transferred from the fund account of the customer to the predetermined accumulation account; 

generating predetermined accumulated fund information including the transfer amount;
storing the accumulated fund information; and 
computing, based on the accumulated fund information and the target amount information, a predetermined degree of achievement of an accumulated fund to the target amount.
These steps describe/set-forth the idea of a savings/budgeting plan with rules for account transfers of saved/budgeted amounts, which is a method of organizing human activities.  The idea in the pending application is directed to fundamental economic principles or practices (including budgeting), and/or commercial interactions (including advertising, marketing or sales activities or behaviors, or business relations found in claims 3 and 5), and/or managing personal behavior (including following rules or instructions).  The transfer of funds from one customer account to another customer account to accumulate a predetermined target amount is budgeting/saving.  The claims are all drawn towards setting a predetermined target savings amount, setting rules for transferring saved funds between accounts, determining the accounts for savings fund transfers, calculating the savings amount to be transferred between accounts, transferring the savings amounts between accounts, keeping track of how much money has been saved in an account, and determining the proximity of the savings amount to the target savings amount.  These claimed steps are all human personal behavior activity organization steps for implementing a fundamental economic budgeting practice of a savings/budgeting plan with rules for account transfers of saved/budgeted amounts.  This 
Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described generic computer components and generic computer functions for performing the abstract idea steps on a general purpose computing device.  Claim 1 recites the following additional elements: “target amount storage means for”, “fund calculation storage means for”, “account information storage means for”, “fund calculation means for”, “fund transfer instruction means for”, accumulated fund information generation means for”, “accumulated fund storage means for”, “target amount achievement computation means for”.  “Target amount storage means for storing”, “fund calculation rule storage means for storing”, “account information storage means for storing account information”, “means for transmitting”, and “accumulated fund storage means for storing” are elements which recite insignificant extra-solution activity of transmitting, receiving, storing, and processing data.  “Calculation means for calculating”, “information generation means for generating”, and “target amount achievement computation means for computing” are elements which merely apply or implement the idea on a computer.  These elements generally link the idea to a particular technological environment.  The computer elements are generic other than their claimed function to perform the limitations.  These additional elements do not:
•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a 
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as generic computer components configured to perform the abstract idea steps.  
The claims appear to merely apply the judicial exception to a technological environment: include instructions to implement an abstract idea on a computer (“means for”), or merely use a computer as a tool to perform the abstract idea (“means for”).  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering, transmission, display, processing, and/or storage in conjunction with the abstract idea) and/or generally link the use of the judicial exception to a particular technological environment or field of use.  The steps merely express the abstract idea of a savings/budgeting plan with rules for account transfers of saved/budgeted amounts applied to a computing device processing, display, and communication technological environment or field of use.

Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
The independent claims recite the additional elements/limitations of:
A system: 
target amount storage means for storing information; 
fund calculation rule storage means for storing information; 
account information storage means for storing information;  
fund calculation means for calculating; 
fund transfer instruction means for transmitting, information to a device; 
accumulated fund information generation means for generating information;
accumulated fund storage means for storing the accumulated fund information; and 
target amount achievement computation means for computing.
The requirement to use “a system”, “target amount storage means for”, “fund calculation rule storage means for”, “account information storage means for”, “fund calculation means for”, “fund transfer instruction means for transmitting, information to a device”, “accumulated fund information generation means for”, “accumulated fund storage means for 
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Limiting the application of a savings/budgeting plan with rules for account transfers of saved/budgeted amounts idea to generic computer functions, generic network communications, and associated computing devices are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above. 
Upon revaluating here in step 2B, the additional elements of: “target amount storage means for storing”, “fund calculation rule storage means for storing”, “account information storage means for storing account information”, “means for transmitting”, and “accumulated fund storage means for storing”, these elements are determined to amount to no more than mere instructions to gather data, transmit data, and store data which are well-understood, routine, conventional activity in the field.  These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of a savings/budgeting plan with rules for account transfers of saved/budgeted amounts performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry. Accordingly, alone and in combination, 
Dependent claims 2-5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  Under Step 2A, Prong 1, for example, claims 2-5 describe limitations such as receiving and storing account information, computing an amount for a savings account transfer, computing points to be awarded to a consumer for achieving target goal savings (commercial interaction abstract idea including advertising, marketing, or sales activities or behaviors), performing a purchase based on the target budget amount, and offering point rewards from a sales company for a target budget amount (commercial interaction abstract idea including advertising, marketing, or sales activities or behaviors)  – which are part of the abstract idea recited in the independent claims.  
Under Step 2A, Prong 2, for dependent claims 3-5, 10-12, and 17-20, the additional elements of these dependent claims are not technical in nature and are not a technical solution to a technical problem but instead serve merely to generally link the use of the judicial exception to a particular technological environment or field of use with the generic computer operation steps/elements.  Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim.  Additionally, there is no improvement in the functioning of the computer or technological field, and there is no particular machine or manufacture that is integral to the claim.  As discussed above with respect to 
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Myers (U.S. Patent Application Publication No. 2017/0076377).

Regarding Claim 1, Myers discloses a fractional fund transfer and accumulation system which transfers, based on rule information set in accordance with an input operation of a 
target amount storage means for storing predetermined target amount information set in accordance with an input operation (Myers: [0045]-[0047], disclosing the usage of program processing/execution means and storage means; [0057], “customer of a financial institution requests enrollment in an automatic savings program”; [0062], “goals may be selected for the recipient account or accounts”, “input the user's desired financial goals”; [0076]-[0077], “computer system may send information about user preferences/settings are used by an incentive engine and/or provided to a parameter-based rules engine (e.g., an incentive engine that accepts different parameters to customize the matching/savings aspects for a user”; [0177], “user may enroll in a service to receive savings goal indicators”; [0234], “The user may then enter a savings goal for the recipient account” ); 
fund calculation rule storage means for storing predetermined fund calculation rule information set in accordance with an input operation (Myers: [0074]-[0077], “savings amount automatically transferred from an account holder's source account to a recipient account may be calculated based on one or more factors”, “an account holder may customize (e.g., through an online graphical user interface) the specifics of its automated savings program”, “the user may configure, at account enrollment and thereafter, one or more various features of the automated savings account discussed herein including, but not limited to, the following: the source account(s), the recipient account(s), the savings scheme (round-up, percentage amount, predetermined dollar amount, and the like), the aggressiveness of the savings scheme (e.g., in the case of an increasing approach, the amount of transferred savings), … or savings for a specified purchase item”, “computer system may send information about user 
account information storage means for storing account information regarding the fund account of the customer (Myers: [0059], “account that is the source of the automatic savings amount is selected”; [0076]-[0077], “computer system may send information about user preferences/settings are used by an incentive engine and/or provided to a parameter-based rules engine (e.g., an incentive engine that accepts different parameters to customize the matching/savings aspects for a user”; [0234], “the user may select a source account (step 1600), as well as a recipient account”);  
fund calculation means for calculating, based on the fund calculation rule information, a transfer amount of a transfer fund to be transferred from the fund account of the customer to the predetermined accumulation account (Myers: [0074], “savings amount automatically transferred from an account holder's source account to a recipient account may be calculated based on one or more factors”; [0076]-[0077], “incentive engine”, “parameter-based rules engine”, “deposit applications may thereby implement the user's customized savings program in accordance with the parameter values provided”, “deposit applications may determine the transferred savings amount based on the parameter designated for the increasing approach”); 
fund transfer instruction means for transmitting, based on the calculated transfer amount, predetermined fund transfer instruction information to a predetermined financial institution device that manages the fund account of the customer (Myers: [0076]-[0077], 
accumulated fund information generation means for generating predetermined accumulated fund information including the transfer amount (Myers: [0177], “computer system 101 may periodically determine the total savings amounts saved from the source account since the user enrolled, and compare the total amounts to the users selected goal”, “the server may also determine … if the user has reached any identified intermediate goals, … based on the … amount of total savings accumulated”; [0185]; [0190], “the savings goal module 944A updates the savings distribution to the user's recipient accounts”; [0234], “savings module 1146A may also track the spending and savings of the user over time”);
accumulated fund storage means for storing the accumulated fund information (Myers: [0061], “recipient account or accounts for the savings amount may be selected”; [0076], “the recipient account”; [0234], “the user may select a source account (step 1600), as well as a recipient account”, “The user may then enter a savings goal for the recipient account”, “savings module 1146A may also track the spending and savings of the user over time”; [0241], “savings module 1146A determines the total savings of the user”); and 


Regarding Claim 2, Myers discloses the fractional fund transfer and accumulation system according to claim 1, wherein
the account information storage means receives and stores, from a predetermined financial institution device that manages a deposit fund account of a prepaid card of the customer, account information including a deposit amount of the prepaid card of the customer (Myers: [0052], “method permits a debit card holder to save”, “other triggering events/acts and other techniques for determining a savings amount to transfer are contemplated”; [0077], “once the user's account has configured for the customized automated savings program, values for the various parameters may be passed to the deposit applications”, “deposit applications may thereby implement the user's customized savings program in accordance with the parameter values provided”; [0085]-[0086], “as eligible transactions are received at the financial institution, they may be posted to the deposit account”, “an account holder may designate a checking account at a financial institution as the source account”; [0092], “fixed amount could be withdrawn from not only debit card transactions, but also credit card transactions, or other 
the fund calculation means computes, as the transfer amount, a fractional amount indicated by a difference between the deposit amount of the prepaid card of the customer and a predetermined set amount (Myers: [0060], “a fixed percentage can be applied to each transaction to calculate a savings amount, or a fixed amount of money (e.g., $1.20) can be considered the savings amount”; [0072], “the savings amount may be transferred from a first source account (e.g., any type of account as long as it is a source of funds) to a recipient account”; [0074]-[0077], “the transferred savings amount may be calculated by decreasing the transaction amount”, “deposit applications may determine the transferred savings amount”; [0095], “the financial institution may transfer the difference between the amount of the transaction under a decreasing approach and the actual transaction amount from the holder's checking account to a second account”; [0234], “if the funds in the source account are above recorded fund levels, frictionless savings module 1146A can adjust the savings method to increase savings”).

Regarding Claim 3, Myers discloses the fractional fund transfer and accumulation system according to claim 1, further comprising: 
point value computation means for computing a predetermined point value to be granted to the customer (Myers: [0105], “the matching (i.e., bonus) paid to the account holder (in step 214) may be based on one or more factors”, “the financial institution (in step 218) may offer to match the transferred savings amount”, “Computer system 101 may verify that an 
point value storage means for storing predetermined point information including the point value (Myers: [0105], “the matching (i.e., bonus) paid to the account holder (in step 214) may be based on one or more factors”, “the financial institution (in step 218) may offer to match the transferred savings amount”, “Computer system 101 may verify that an account holder is eligible (in steps 208, 210, and/or 212) for matching/bonus before crediting the match amount to the account holder's recipient account”; [0114], “an account holder may choose to receive the match as reward points”; [0120], “a savings amount goal for the holder's savings amount”, “If the holder achieves the goal, the financial institution may reward the account holder by providing an increased matching level”; [0122]-[0123], “the matching amount may be deposited in a recipient account”, “the matching amount may be reward points”, “matching amounts are paid out only after an aggregate match amount threshold (e.g., $10) has been reached”), wherein 
the point value computation means computes the predetermined point value, based on the degree of achievement computed by the target amount achievement computation means (Myers: [0105], “the matching (i.e., bonus) paid to the account holder (in step 214) may be based on one or more factors”, “the financial institution (in step 218) may offer to match the transferred savings amount”, “Computer system 101 may verify that an account holder is 

Regarding Claim 4, Myers discloses the fractional fund transfer and accumulation system according to any one of claims 1, further comprising: 
purchase information storage means for storing predetermined purchase information regarding purchase desired by the customer, based on the accumulated fund (Myers: [0076]: “the user may configure, at account enrollment and thereafter, one or more various features of the automated savings account discussed herein including, but not limited to, the following: … savings for a specified purchase item” [0114], “the account holder may identify an item they wish to purchase”, “Once sufficient matching amounts have accumulated for the account holder, a financial institution may contact a merchant selling the product, and procure the product for shipment to the account holder”, “the financial institution may procure the product when the sum of the account holder's savings amount (from automatic transfers through a savings program) and match amount is sufficient to purchase the item”); and 
purchase order processing means for performing, in a case where the degree of achievement of the accumulated fund to the target amount has a predetermined value, predetermined order processing, based on the purchase information (Myers: [0114], “the account holder may identify an item they wish to purchase”, “Once sufficient matching amounts 

Regarding Claim 5, Myers discloses the fractional fund transfer and accumulation system according to claim 3, further comprising: 
offer information transmission means for receiving predetermined offer information including a point value grantable to the customer, from a sales company device installed in a sales company that provides a predetermined purchase, the offer information being transmitted browsably to a customer terminal operable by the customer (Myers: [0055], “A financial institution may offer the aforementioned financial product/method”, “the financial institution may offer varying aspects and/or levels (e.g., higher matching levels, minimum balance requirements, and the like) of financial product/methods to account holders”; [0058], “a user may access the screens/interfaces at a terminal remotely connected to computer system 101 through Internet”, “the user may access the screens/interfaces with any wireless device capable of connecting to computer system 101 through Internet 131, such as ATM 163, personal computer 161, tablet 181, smartphone 171, or smartwatch”; [0105], “the financial institution (in step 218) may offer to match the transferred savings amount”; [0110]-[0112], “the match (or bonus) may be comprised of rewards based on certain user purchase behavior (e.g., double the match for gas purchases)”, “a list of merchants may be provided to an account holder that will cause the account holder to achieve increase matching/bonus levels for his/her savings amount”, “the merchants may provide (in step 216) a portion or all of the matching/bonus funds 
the point value included in the offer information selected by the customer terminal in accordance with an input operation (Myers: [0105], “the matching (i.e., bonus) paid to the account holder (in step 214) may be based on one or more factors”, “the financial institution (in step 218) may offer to match the transferred savings amount”, “Computer system 101 may verify that an account holder is eligible (in steps 208, 210, and/or 212) for matching/bonus before crediting the match amount to the account holder's recipient account”; [0110]-[0112], “the match (or bonus) may be comprised of rewards based on certain user purchase behavior (e.g., double the match for gas purchases)”, “a list of merchants may be provided to an account holder that will cause the account holder to achieve increase matching/bonus levels for his/her savings amount”, “the merchants may provide (in step 216) a portion or all of the matching/bonus funds transferred to the account holder's account for purchases associated with the merchant”; [0114], “an account holder may choose to receive the match as reward points”; [0122]-[0123], “the matching amount may be deposited in a recipient account”, “the matching amount may be reward points”, “matching amounts are paid out only after an aggregate match amount threshold (e.g., $10) has been reached”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ross (U.S. Patent Application Publication No. 2013/0179316) discloses a system for automatic savings plan generation.
Fremont-Smith (U.S. Patent Application Publication No. 2012/0296768) discloses a method and system managing a savings plan using account transfers.
Hangartner (U.S. Patent Application Publication No. 2012/0059751) discloses systems and methods for managing and allocating funds for savings goals.
Tabaczynski (U.S. Patent Application Publication No. 2009/0063332) discloses systems for a flexible automatic savings program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J. J. W./
Examiner, Art Unit 3622
March 27, 2021
                                                                                                                                                                                                                                                                                                                                                                                                  
/GAUTAM UBALE/Primary Examiner, Art Unit 3682